Citation Nr: 0909172	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 
1968, including 11 months and 24 days in the Republic of 
Vietnam/USARPAC.  Among his awards and decorations were the 
Vietnam Service Medal and the Aircraft Crewman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2009; a 
transcript is of record.


FINDINGS OF FACT

1.  Applying the doctrine of reasonable doubt, the aggregate 
evidence confirms that bilateral hearing loss is due to 
acoustic trauma in service.

2.  Applying the doctrine of reasonable doubt, the aggregate 
evidence confirms that tinnitus is due to acoustic trauma in 
service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the 
criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Giving the benefit of the doubt to the Veteran, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

It appears that in this case the medical opinion and clinical 
records on file are sufficient to support a grant of service 
connection for the claimed bilateral hearing loss and 
tinnitus.  Thus, the Board finds that any possible errors on 
the part of VA in fulfilling its duties under the VCAA with 
respect to this claim are rendered moot.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be granted 
for disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, established 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as other organic diseases of the 
nervous system (e.g., sensorineural hearing loss and 
tinnitus), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The Board notes here that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  As noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385 . . . .  For example, if the record 
shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an 
upward shift in tested thresholds in 
service, though still not meeting the 
requirements for disability under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric 
testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is 
a medically sound basis to attribute the 
post-service findings to the injury in 
service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the Secretary of Veterans Affairs).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.
 
The service treatment records show that at the Veteran's 
separation examination in July 1968 audiological testing did 
not reveal any hearing loss.  Hearing tests on the left 
revealed scores of 15/15 on whispered and spoken voice tests.  
The examination notes do not indicate that the Veteran's 
hearing was tested on the right.  The Veteran did not 
indicate having any hearing loss on a July 1968 medical 
history report.  The DD Form 214 shows that his military 
occupational specialty was helicopter mechanic.

July 2001 private treatment notes from J.E.O., M.D., indicate 
that the Veteran had begun to have tinnitus "over the 
years" which had worsened.  In addition, he had progressive 
hearing loss and difficulty hearing in noisy environments.  
He had been exposed to noise working around jets during his 
military service and from woodworking saws.  He reported 
being told by general practitioners that he had inflamed 
canals and no reflection on his tympanic membranes.  He had 
mild pressure in the ears at times and as a child had had 
occasional ear infections, some severe.  On examination the 
Veteran had moderate to severe bilateral scarring of the 
tympanic membranes and canals, and air conduction was greater 
than bone conduction.  Dr. O opined that he was developing 
hydrops (excessive fluid in the ears).  In response to 
testing, Dr. O diagnosed the Veteran with endolymphatic 
hydrops, bilateral, left greater than right.  

At May 2002 treatment the Veteran reported that his tinnitus 
waxed and waned, and that his hearing was about the same or 
maybe a little better.  Dr. O wrote that the Veteran's 
hearing had improved on the right and that he was at 15 
decibels (dB) speech recognition threshold with pure tones of 
22.  The left ear had come up 5 dB.  At October 2002 
treatment with Dr. O, the Veteran's hearing was about the 
same and the tinnitus was about the same or a little worse, 
although the treatment notes indicate that the tinnitus was 
not bothering him. 

In March 2005 B.P.P., M.D., an ear specialist, wrote that he 
had reviewed the Veteran's records from Dr. O, and Dr. P 
opined that noise exposure and fluid in the ears caused his 
hearing impairment.  

In March 2006 the Veteran had a VA audiological examination 
at which he reported decreased hearing bilaterally for at 
least the past 20 years and tinnitus for at least the past 15 
years.  His history of noise exposure included exposure to 
aircraft, gunfire, and ground power units on active duty.  He 
said there was not any post-service occupational noise 
exposure.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
35
55
LEFT
15
5
10
30
45

The Veteran said his tinnitus was severe, and interfered with 
communication and hearing.  He described it as a mild, high-
pitched ringing sound.  The examiner felt that the current 
level and type of hearing loss supported his claim of 
tinnitus.  She also opined that, based on the audiological 
results from his July 1968 audiological examination, it is 
unlikely that the Veteran's current hearing loss had its 
origin during his active military service.  In an April 2007 
report addendum, the examiner opined that it is unlikely that 
the Veteran's tinnitus had its origins during his active 
military service based on his account of the tinnitus 
beginning "at least 15 years ago."

In June 2007, J.S.C., PA-C, a private practitioner, opined 
that the Veteran's audiometric testing pattern was consistent 
with noise-induced hearing loss and that his tinnitus is most 
likely associated with noise-induced hearing loss secondary 
to aircraft engine exposure.

M.V., PA-C, MPAS MV/PS, and L.E.J., M.D., wrote in September 
2007 that they treated the Veteran for complaints of hearing 
loss and a long history tinnitus, which consisted of a high-
pitched ringing sound which he rated as a 6 out of 10 
bilaterally in severity.  The Veteran said that he was 
exposed to frequent jet engine and helicopter noises in 
service, and he denied any other occupational noise exposure.  
Audiogram testing showed mildly asymmetric high-frequency 
hearing loss, which was likely noise induced.  Pure tone 
average was 23 dB on the right and 25 dB on the left.  The 
speech reception threshold was 25 dB bilaterally and word 
recognition was 96 percent on the right and 100 percent on 
the left.  Mr. V and Dr. J opined that it is highly likely 
that the Veteran's hearing loss and tinnitus are secondary to 
exposure to loud noises while he was in the military.  They 
noted that he had no significant loud noise exposure since 
his military service.

J.E.T., M.D., wrote in September 2007 that he had treated the 
Veteran since October 1985 and that loud noise such as from 
helicopters can cause lasting hearing damage associated with 
other problems such as tinnitus and vertigo.  Dr. T did not 
offer an opinion as to the etiology of the Veteran's 
bilateral hearing loss or tinnitus.

In October 2007 R.C.D. wrote that he had known the Veteran 
for 58 years and that when he visited him in Chicago after 
his service in Vietnam he was certain that he had trouble 
hearing.  The Veteran told Mr. D that his hearing trouble was 
a result of his military assignment working in helicopters 
without hearing protection.  Mr. D has seen the Veteran on a 
frequent basis and noticed a continued deterioration of his 
hearing.  He continued that he was also exposed to noise 
exposure in the military from riding in helicopters, and that 
there was no doubt in his mind that exposure to the noise 
level of helicopters would damage a person's hearing.

The Veteran testified at his January 2009 hearing that 
currently he uses hearing protection when he uses power tools 
or firearms.  He said he did not feel that since his military 
service he had experienced the level of noise exposure which 
he had during service.  In addition, the Veteran also 
testified that he did not remember having an audiological 
examination when he was discharged from the military, and 
that he had not provided with any hearing protection during 
his military service.

Where the record contains both positive and negative evidence 
including addressing whether a veteran's claimed condition is 
related to military service, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and, in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board is mindful that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

The Veteran's test results at separation, noted above, did 
not meet any of the requirements of 38 C.F.R. § 3.385.  
Therefore, the question that must be answered in this case is 
whether the hearing loss the Veteran has now, which meets the 
requirements of 38 C.F.R. § 3.385, is the result of the noise 
trauma he underwent while serving in the 1960s.

The resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").

However, hearing loss and tinnitus require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology.  Therefore, the Board cannot give decisive 
probative weight to the Veteran's and Mr. D's opinions about 
the origins of the Veteran's bilateral hearing loss and 
tinnitus, because they are not qualified to offer such 
opinions.  However, Mr. D's recollection that the Veteran had 
hearing loss after returning from Vietnam is noted by the 
Board.  

It has been established that a veteran is competent to 
present evidence of continuity of symptomatology related to 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  As a result, the Veteran's lay contentions as to the 
continuity of symptomatology of his tinnitus constitute 
competent evidence.  Overall, the Board finds the Veteran's 
statements regarding his exposure to excessive noise in the 
performance of his military duties in service to be credible.  

The Board notes that while the VA examiner did not feel that 
the Veteran's bilateral hearing loss and tinnitus originated 
from his active military service, Mr. C, Mr. V, and Dr. J, 
who treated the Veteran, opined that his hearing loss and 
tinnitus did originate from his active service.

Having weighed the evidence both in support and against the 
claim of service connection for bilateral hearing loss and 
tinnitus, the Board concludes that the preponderance of 
evidence is not against finding in favor of the Veteran.  
Therefore, without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for bilateral hearing loss and 
tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


